            Case 2:21-mc-00028-JLS Document 7 Filed 03/29/21 Page 1 of 5



                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA


MON CHERI BRIDALS, LLC, and                      §
MAGGIE SOTTERO DESIGNS, LLC,                     §
                                                 §       Misc. Case No.: 2:21-mc-00028-JLS
               Plaintiffs,                       §
                                                 §       Underlying Case:
       v.                                        §       Case No. 3:19-cv-01356-VC
                                                 §       United States District Court for the
CLOUDFLARE, INC., and DOES 1 – 500,              §       Northern District of California
inclusive,                                       §
                                                 §
               Defendants.                       §
                                                 §

             DEFENDANT CLOUDFLARE, INC.’S RESPONSE TO MOTION
             TO EXTEND TIME FOR XMLSHOP, LLC dba COUNTERFEIT
             TECHNOLOGY TO RESPOND TO THE MOTION TO COMPEL
                       COMPLIANCE WITH SUBPOENA

       Defendant Cloudflare, Inc. opposes XMLShop, LLC dba Counterfeit Technology’s request

for more time to respond to Cloudflare’s pending motion to compel subpoena compliance because

an extension would conflict with the court’s scheduling order in the underlying case. The parties’

deadline to complete fact depositions is April 16, 2021. Declaration of Andrew Bridges in Support

of Cloudflare’s Response to Motion to Extend Time (“Bridges Decl.”) ¶ 2, Ex. A. Extending the

briefing schedule would provide Cloudflare no opportunity to obtain and review important

documents produced as a result of its motion before that deadline.

       Cloudflare did not delay in initiating this enforcement action, and XML Shop—which has

been an active participant and stakeholder in the underlying dispute since before it started—cannot

be surprised by Cloudflare’s motion. As shown in the exhibits filed with its motion, Cloudflare

tried to resolve this dispute in good faith through several discussions with XMLShop before

resorting to its motion. Declaration of Sapna Mehta (Dkt. 1-4) ¶¶ 8-13. XMLShop, through

Plaintiffs’ counsel in the underlying action, continued the discussions under the guise of


                                                1
          Case 2:21-mc-00028-JLS Document 7 Filed 03/29/21 Page 2 of 5



“considering” Cloudflare’s requests. XMLShop’s position that Cloudflare should have foreseen

that XMLShop ultimately would not comply goes against Local Rule 26.1(f)’s directive that the

parties should attempt to resolve the dispute without the Court’s intervention.

       XMLShop offers no good cause for its request. Counsel for Cloudflare notified counsel

for XMLShop of its intent to file the motion on March 11, and emailed the filed motion to

XMLShop’s counsel on March 12. Bridges Decl. ¶ 3, Exs. B, C. Counsel for XMLShop did not

raise any need for an extension until two weeks later, on the same day its response was due. See

Declaration of Bianca A. Roberto (Dkt. 4-2), Ex. 2. XMLShop fails to justify that delay. Stark &

Stark, P.C. has been counsel to XMLShop throughout this case. XMLShop’s contention that the

parties’ deposition schedule interfered with XMLShop’s ability to respond makes no sense. Since

Cloudflare filed its motion two weeks ago, there have been only two depositions in this case. One

of those was the partial 30(b)(6) deposition of XMLShop, which occurred remotely in two or three-

hour blocks across three days at the request of XMLShop’s designee, Suren Ter-Saakov, who

Cloudflare learned at the deposition was in the Dominican Republic. Bridges Decl. ¶ 4. The other

deposition did not occur until March 26, the deadline for XMLShop’s response in this matter.

Bridges Decl. ¶ 5.

       Contrary to its claim that Mr. Ter-Saakov confirmed XMLShop “produced all responsive

documents” (Dkt. 4), Mr. Ter-Saakov’s testimony revealed that XMLShop had not complied with

the subpoena. He could not recall or even estimate how many documents he found in his search,

but believed “it was too many.” Yet XMLShop produced only one document in response to two

document subpoenas. Bridges Decl. ¶ 4, Ex. D (“Tr.”) at 120:11-17. He also described several

categories of documents responsive to Cloudflare’s subpoena that XMLShop should have but did

not produce.



                                                 2
          Case 2:21-mc-00028-JLS Document 7 Filed 03/29/21 Page 3 of 5



       As an example of just one of the categories Cloudflare describes in its motion (Dkt. 1-1 at

12), Mr. Ter-Saakov described records that XMLShop used to identify what it contends are

copyright infringements. He testified about data XMLShop collected for its clients relating to

Cloudflare stored in XMLShop’s “database” (Tr. at 148:7-20); XMLShop’s system’s copies of the

images from the accused websites it believes infringe and of the original claimed copyrighted

images it compared to make that assessment (Tr. at 155:8-157:8); client catalogues it used to

identify keywords and the keywords it used to locate the accused websites (Tr. at 312:8-11);

instructions given to the freelancers it hired to review XMLShop’s classification of websites as

potentially infringing or not, including the CSV files in which they recorded their review (e.g., Tr.

at 340:6-343:8); and assessments it has done of the websites accused of infringement as part of its

“expert” fee for litigation (Tr. at 162:23-164:10). And these are only illustrative, not exhaustive.

He also claimed that the actual source code or user interface of XMLShop’s software for finding

and sending complaints about alleged copyright infringements is the only documentation

XMLShop has about the functionality of its software. E.g., Tr. at 176:1-14. But that is still

responsive to Cloudflare’s subpoena under Fed. R. Civ. P. 34(a) and XMLShop should make it

available for remote inspection in response to the subpoena. Additionally, his testimony reinforced

that XMLShop is a significant stakeholder in this litigation, with a percentage-based financial

interest in its outcome, and therefore cannot claim the burdens of a typical non-party. Tr. at 97:7-

99:13. Further highlighting the need for Cloudflare’s motion to enforce, XMLShop produced no

documentation of its agreements with Plaintiffs, and its sole corporate designee was unprepared to

testify about them. Tr. at 96:15-97:1.

       In sum, XMLShop’s requested extension of the briefing schedule would prejudice

Cloudflare’s ability to receive and review relevant information that XMLShop, an active

participant in this litigation, was obligated to produce months ago—and which XMLShop has now

                                                 3
          Case 2:21-mc-00028-JLS Document 7 Filed 03/29/21 Page 4 of 5



confirmed it possesses—before the parties’ deadline for fact depositions. XMLShop, in contrast,

faces no prejudice in responding to outstanding requests that it has known of and discussed with

its counsel for months. Cloudflare thus respectfully requests that the Court deny XMLShop’s

motion for an extension of time.




Dated: March 29, 2021                  HANGLEY ARONCHICK SEGAL
                                       PUDLIN & SCHILLER


                                       By:    /s/ Alan C. Promer
                                       Alan C. Promer (Attorney I.D. No. 81006)
                                       One Logan Square, 27th Floor
                                       Philadelphia, PA 19103
                                       (215) 568-6200
                                       apromer@hangley.com


                                       Andrew P. Bridges (pro hac vice pending)
                                       FENWICK & WEST LLP
                                       801 California Street
                                       Mountain View, CA 94041
                                       Telephone: 650.988.8500
                                       Facsimile: 659.938.5200
                                       Email: abridges@fenwick.com

                                       Attorneys for Defendant Cloudflare, Inc.




                                               4
          Case 2:21-mc-00028-JLS Document 7 Filed 03/29/21 Page 5 of 5



                                CERTIFICATE OF SERVICE


       I, Alan C. Promer, certify that on March 29, 2021, I caused a true and correct copy of the

foregoing Defendant Cloudflare, Inc.’s Response to Motion to Extend Time for XMLShop, LLC

dba Counterfeit Technology to Respond to the Motion to Compel Compliance with Subpoena to

be filed with the Court using the Electronic Case Filing System and served by ECF on counsel of

record and also by electronic mail on the counsel listed below.


 Robert B. Owens, Esquire                         Craig S. Hillard, Esquire
 Owens & Gach Ray                                 Gene Markin, Esquire
 269 S. Beverly Drive, No. 1074                   Stark and Stark, P.C.
 Beverly Hills, CA 90212                          993 Lenox Drive, Bldg. Two
 rowens@ogrlaw.com                                Lawrenceville, NJ 08648-2389
                                                  chilliard@stark-stark.com
 Attorneys for Plaintiffs and XMLShop, LLC        gmarkin@stark-stark.com
 dba Counterfeit Technology
                                                  Attorneys for Plaintiffs and XMLShop, LLC
                                                  dba Counterfeit Technology

 Bianca A. Roberto, Esquire
 Stark & Stark
 777 Township Line Road, Suite 120
 Yardley, PA 19067
 broberto@stark-stark.com

 Attorney for Plaintiffs, and Non-Party
 XMLShop, LLC d/b/a Counterfeit Technology


                                                 /s/ Alan C. Promer
                                                 Alan C. Promer
